 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:18-CR-0232-TOR-10
 8                              Plaintiff,
                                                   ORDER GRANTING DEFENDANT’S
 9          v.                                     MOTION TO TRAVEL

10    KIMBERLY RITA BOITO,

11                              Defendant.

12         BEFORE THE COURT is Defendant’s Motion to Authorize Travel Outside

13   the District. ECF No. 582. The motion was submitted for consideration without

14   oral argument. The Court - - having reviewed the file and the records therein - - is

15   fully informed.

16         Defendant is currently scheduled for a sentencing hearing in this matter on

17   October 31, 2019. During the pendency of this case Defendant has been released

18   to pretrial supervision on certain terms and conditions, which includes the

19   condition that Defendant remain in either the Eastern District of Washington or

20   District of Idaho (for employment purposes only), unless granted advance



     ORDER GRANTING DEFENDANT’S MOTION TO TRAVEL ~ 1
 1   permission by the Court to travel outside the district. See ECF No. 152.

 2   Defendant now seeks the Court’s permission to travel to Hope, Idaho and

 3   Sandpoint, Idaho from September 6-8, 2019 to attend her daughter’s soccer

 4   tournament. In support of her motion, Defendant informs the Court that neither her

 5   supervising U.S. Probation Officer nor the government oppose her request. For

 6   good cause shown, Defendant’s motion is granted.

 7         ACCORDINGLY, IT IS HEREBY ORDERED:

 8         1. Defendant’s Motion to Authorize Travel Outside the District

 9   (ECF No. 582) is GRANTED.

10         2. Defendant is permitted to travel between the Eastern District of

11   Washington and Hope, Idaho and Sandpoint, Idaho from September 6, 2019,

12   through September 8, 2019.

13         3. Defendant shall notify her probation officer of her specific travel plans at

14   least 24 hours before leaving the Eastern District of Washington contact the United

15   States Probation Office immediately upon her return to the district.

16         4. All other terms and conditions of Defendant’s pre-trial supervision

17   remain in effect.

18         5. Defendant’s sentencing hearing scheduled for October 31, 2019, in

19   Spokane, Washington, remains set.

20



     ORDER GRANTING DEFENDANT’S MOTION TO TRAVEL ~ 2
 1         The District Court Executive is hereby directed to enter this Order and

 2   furnish copies to counsel and the United States Probation Office.

 3         DATED September 6, 2019.

 4

 5                                  THOMAS O. RICE
                             Chief United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING DEFENDANT’S MOTION TO TRAVEL ~ 3
